       Case 3:20-cv-00541-BJD-JBT Document 3 Filed 06/02/20 Page 1 of 4 PageID 132
Filing # 104425595 E-Filed 03/05/2020 04:11:35 PM


                                                             1:1%1 THE CIRCUIT COURT, FOURTH
                                                             JUDICIAL CIRCUIT, IN AND FOR
                                                             DUVAL COUNTY, FLORIDA

                                                             CASE NO.:
                                                             DIVISION:

        AUDREY TAYLOR, an individual,

                       Plaintiff,

        vs.

        WAL-MART STORES EAST, LP.

                       Defendant.


                                                  COMPLAINT

               COMES NOW the Plaintiff, AUDREY TAYLOR, and sues Defendant, WAL-MART

        STORES EAST, LP., (hereafter "WAL-MART"), and alleges:

               1.      This is an action for damages that exceeds the sum of THIRTY THOUSAND

        DOLLARS ($30,000.00), exclusive of costs, interest and attorneys' fees (The estimated value of

        Plaintiff's claim is in excess of the minimum jurisdictional threshold required by this

        Court). Accordingly, Plaintiff has entered "$30,001" in the civil cover sheet for the "estimated

        amount of the claim" as required in the preamble to the civil cover sheet for jurisdictional

        purposes only (the Florida Supreme Court has ordered that the estimated "amount of claim" be

        set forth in the civil cover sheet for data collection and clerical purposes only). The actual value

        of Plaintiff's claim will be determined by a fair and just jury in accordance with Article 1,

        Section 21, Fla. Const.




                                                         1
Case 3:20-cv-00541-BJD-JBT Document 3 Filed 06/02/20 Page 2 of 4 PageID 133




        2.       At all times material hereto, Plaintiff, AUDREY TAYLOR, was a resident of

Duval County, Florida.

        3.       At all times material to this action, Defendant, WAL-MART STORES EAST,

LP., was and is a Foreign Profit Corporation authorized to do and doing business in the State of

Florida.

        4.       At all times material hereto, including July 8, 2019, Defendant, WAL-MART,

was and remains a Florida profit corporation that maintained a business located at 13227 City

Square Drive, Jacksonville, Florida 32218 (which, hereafter, may be referred to as the "premises"

or the "subject premises"), said business being a retail store open to the general public, including the

Plaintiff herein.

        5.       At all times material hereto, Defendant, WAL-MART, was the owner and/or

operator responsible for the subject premises located at 13227 City Square Drive, Jacksonville,

Florida 32218.

        6.       On or about July 8, 2019, Plaintiff, AUDREY TAYLOR, was a patron on

Defendant's premises located at the above address when she slipped and fell on a liquid

substance on the floor of Defendant's premises.

        7.       At said time and place, Plaintiff, AUDREY TAYLOR, was lawfully upon

Defendant, WAL-MART'S subject premises located at the above address as a patron and/or

customer.

        8.      At said time and place, Plaintiff; AUDREY TAYLOR, was a business invitee on the

subject premises.




                                                   2
Case 3:20-cv-00541-BJD-JBT Document 3 Filed 06/02/20 Page 3 of 4 PageID 134




         9.     At said time and place, Defendant, WAL-MART, owed Plaintiff a duty to

exercise reasonable care for her safety.


         10.    At said time and place, Defendant, WAL-MART, breached its duty owed to

Plaintiff by allowing a liquid substance to remain on the floor on the Defendant's premises, when

said condition was either caused by the Defendant, known to the Defendant or had existed for a

sufficient length of time, such that Defendant should have known of same had Defendant exercised

reasonable care, and/or said condition occurred with regularity and was therefore foreseeable, thus

creating a slipping hazard to members of the public utilizing said floor, including the Plaintiff

herein, thus creating an unreasonably dangerous condition for her.


         11.    As a direct and proximate result of the above-described negligence, while Plaintiff

was visiting Defendant's business, she slipped and fell on a slick floor while shopping, with no

visible markings and/or cones in place, sustaining injuries as set forth in paragraph eleven (11)

below.

         12.    As a direct and proximate result of the negligence of Defendant, WAL-MART, the

Plaintiff suffered bodily injuries in and about his body and extremities, resulting in pain and

suffering, disability, disfigurement, permanent scarring, mental anguish, loss of the capacity for the

enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of past

and future earnings, and aggravation of previously existing condition. The losses are either

permanent or continuing and Plaintiff will suffer the losses in the future.

         WHEREFORE, the Plaintiff, AUDREY TAYLOR, demands judgment against

Defendant, WAL-MART STORES, INC. for damages, costs of this action, interest, and such




                                                   3
Case 3:20-cv-00541-BJD-JBT Document 3 Filed 06/02/20 Page 4 of 4 PageID 135




other and further relief as this Court may deem meet and just, and demands a trial by jury on all

issues so triable.

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury on all issues so triable.

        RESPECTFULLY submitted this 5th day of March, 2020.


                                               MORGAN & MORGAN




                                               COREY J. PORTNOY , ESQUIRE
                                               Florida Bar No. 118859
                                               76 South Laura Street, Suite 1100
                                               Jacksonville, FL 32202
                                               Primary Email: cportnoy@forthepeople.com
                                               Telephone: (904) 361-4441
                                               Fax: (904) 361-7241
                                               Attorneys for Plaintiff




                                                   4
